Citation Nr: 1749722	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO. 14-00 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a compensable disability rating for service-connected right ear hearing loss.

2. Entitlement to a compensable disability rating for service connected right ear chronic suppurative otitis media.

3. Entitlement to a compensable disability rating for service connected perforation of the right tympanic membrane. 

4. Whether new and material evidence has been received sufficient to reopen a claim for service connection for left ear hearing loss.

5. Entitlement to service connection for left ear hearing loss.

6. Whether new and material evidence has been received sufficient to reopen a claim for service connection for left ear chronic suppurative otitis media.

7. Whether new and material evidence has been received sufficient to reopen a claim for service connection for perforation of the left tympanic membrane. 

8. Whether new and material evidence has been received sufficient to reopen a claim for service connection for a balance disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974 and from November 1974 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

The issue of entitlement to a compensable disability rating for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a June 1997 rating decision, the RO denied service connection for left ear hearing loss. The Veteran did not initiate an appeal of this decision, nor submit new and material evidence within one year.

2. Additional evidence received since the June 1997 rating decision on the issue of service connection for left ear hearing loss is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonable possibility of substantiating the claim.

3. Left ear hearing loss did not manifest in service, was not continuous since service, was not shown to a compensable degree within one year of separation from service, and is not etiologically related to his active service.

4. In his January 2016 hearing testimony, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the issues of entitlement to a compensable disability rating for service-connected right ear chronic suppurative otitis media and perforation of the right tympanic membrane, and service connection for left ear chronic suppurative otitis media, perforation of the left tympanic membrane, and a balance disorder.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of entitlement to a compensable disability rating for service-connected right ear chronic suppurative otitis media have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of the appeal of entitlement to a compensable disability rating for service-connected perforation of the right tympanic membrane have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. The criteria for withdrawal of the appeal of entitlement to service connection for left ear chronic suppurative otitis media have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4. The criteria for withdrawal of the appeal of entitlement service connection for perforation of the left tympanic membrane have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5. The criteria for withdrawal of the appeal of entitlement to service connection for a balance disorder have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6. New and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

7. Resolving all doubt in favor of the Veteran, the criteria to establish service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (a), (b)(3). Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing. 38 C.F.R. § 20.204 (a).

In the Veteran's January 2016 hearing testimony, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the issues of entitlement to a compensable disability rating for service-connected right ear chronic suppurative otitis media and perforation of the right tympanic membrane, as well as service connection for left ear chronic suppurative otitis media, perforation of the left tympanic membrane, and a balance disorder. Therefore, no allegation of error of fact or law remains before the Board for consideration with regard to these issues. The Veteran has withdrawn his claims, and accordingly, the Board does not have jurisdiction to review the appeal of these issues.

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist with regard to the remaining issues on appeal. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The issue of service connection left ear hearing loss has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


New and Material Evidence for Service Connection for Left Ear Hearing Loss 

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103. If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). 

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156 (a). Materiality has two components: first, that the new evidence pertains to the reason(s) for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

When determining whether the submitted evidence meets the definition of new and material evidence, the Board considers whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id. at 118. Evidence submitted to reopen a claim is presumed true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id. at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

The RO denied the Veteran's claim for service connection for bilateral hearing loss in June 1997, citing no evidence of a nexus between the Veteran's left ear hearing loss and service. The Veteran did not file a Notice of Disagreement; therefore, the June 1997 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The Veteran petitioned to reopen his claim in March 2011. The RO determined the Veteran had submitted new and material evidence sufficient to reopen the claim, but denied the Veteran's claim on the merits. 

Since the June 1997 denial, the RO has received the Veteran's VA treatment records noting the Veteran's left ear hearing loss and potential relation to noise exposure in service. Additionally, the Veteran has been afforded several VA examinations which show additional left ear diagnoses, as well as more details regarding the Veteran's in-service noise exposure. The evidence is new because these records had not yet been received by the RO in adjudicating the Veteran's claim for service connection for left ear hearing. The evidence is material because it relates to unestablished facts that are necessary to substantiate the claims. The recently-submitted evidence tends to suggest that the Veteran's left ear hearing loss manifested in service. 

Regarding the newly submitted evidence, the Court has held that 38 C.F.R. 
§ 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Shade, 24 Vet. App. at 117-18. Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received since the June 1997 decision is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for left ear hearing loss.
Service Connection for Left Ear Hearing Loss

The Veteran contends that his left ear hearing loss is a result of a noise exposure as a result of his duties as an infantryman. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hearing loss, an organic disease of the nervous system, is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.
In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.


The Veteran demonstrates a current bilateral hearing loss disability. Upon VA audiological examination in March 2015, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
65
45
60
70

Speech audiometry revealed speech recognition ability of 88 percent in the left ear.

The Veteran reported experiencing acoustic trauma during service. The Veteran's DD Forms 214 show that his military occupational specialty (MOS) was as a Light Weapons Infantryman. The Veteran reported that he was exposed to noise from armored personnel carriers, weapons, and helicopters as a regular occurrence of his MOS. The Veteran reported that he did not always use ear protection during these episodes of acoustic trauma and there is no evidence to counter this assertion. In the absence of such evidence, the Veteran's statements are presumed credible and consistent with the places, types, and circumstances of his service. Accordingly, noise exposure is recognized. See 38 U.S.C.A. § 1154(a) (West 2014).

Left ear hearing loss is demonstrated as having occurred during service. Upon VA audiological examination in July 1974, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
LEFT
10
15
10
15

Speech audiometry revealed speech recognition ability of 98 percent in the left ear.


Upon private audiological examination in November 1983, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
LEFT
20
45
30
20

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.

Because the Veteran's left ear hearing loss was demonstrated as worsening during service, the Board will grant service connection. 

The June 2011 VA examiner opined that the Veteran's left ear hearing loss was not etiologically related to his active service. Specifically, the examiner noted the Veteran's in-service noise exposure, but that the Veteran did not experience a threshold shift at any point during service. The examiner cites an Institute of Medicine (IOM) Report stating that there is no scientific basis, at this time, for delayed or late onset noise-induced hearing loss. However, the VA examiner did not discuss the threshold shift demonstrated by the November 1983 audiological examination. The June 2011 VA examiner's opinion did not consider all the relevant evidence. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative).

The Veteran's left ear hearing impairment did not manifest to a degree defined under the law as a disability within the one-year presumptive period, but did so shortly after. However, as noted, applicable regulation provides that where a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree. 38 C.F.R. § 3.307(c). 

Given the short time-period between the Veteran's discharge and the demonstrated "disability" of left ear hearing as defined by regulation, the Board finds that the criteria for service connection for left ear hearing loss have been approximated and the claim will be granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for entitlement to a compensable disability rating for service connected right ear chronic suppurative otitis media is dismissed.

The claim for entitlement to a compensable disability rating for service connected perforation of the right tympanic membrane is dismissed. 

The claim for entitlement to service connection for left ear chronic suppurative otitis media is dismissed.

The claim for entitlement to service connection for perforation of the left tympanic membrane is dismissed. 

The claim for entitlement to service connection for a balance disorder is dismissed.

Service connection for left ear hearing loss is granted.


REMAND

In his January 2016 hearing testimony, the Veteran contended his service-connected right ear hearing loss had worsened since his March 2015 VA examination. The Veteran is competent to allege such worsening.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for a VA examination to determine the current severity of his right ear hearing loss. The entire VBMS file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, should be accomplished and all clinical findings should be reported in detail. Specifically as to any reported worsening, the examiner must report a complete explanation as to findings. 

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


